DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending and are examined herein. This is the first action on the merits.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  Both claims begin with “Electric power tool […]” with an article in front of the claimed apparatus. The claims should say “An Electric power tool […]”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 recites the limitation "for automatically realizing the claimed functionality.” The phrase “the claimed functionality” does not have a clear antecedent and is therefore vague. It is furthermore not clear what additional positive structural requirement, if any, is imposed by such a phrase. The Office has interpreted the claim to require a “switching device” for switching circuit configurations. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldmann (US 2005/0280393 to Feldmann).
	Regarding Claim 1, Feldmann teaches:
an electric power tool comprising an external housing with an electric motor 20 in the housing and a working element protruding from the housing wherein the motor can impose a rotational working movement to the working element (para 0043, Fig. 2)

    PNG
    media_image1.png
    1086
    512
    media_image1.png
    Greyscale


two or more battery units 30/40, one being an internal battery unit fixedly located inside the external housing and connected to the rest of the tool, and one being releasably attachable and electrically connectable to the rest of the power tool (Fig. 2, paras 0043-0050)
	Regarding Claim 2, Feldmann teaches:
wherein the internal 30 and external 40 units are located on a same horizontal plane extending parallel to a longitudinal extension of the external housing (Fig. 2)
	Regarding Claim 3, Feldmann teaches:
wherein the battery units and motor are located in a same plane horizontal plane extending parallel to a longitudinal extension of the external housing (Fig. 2)
	Regarding Claim 4, Feldmann teaches:
a receptacle within the broadest reasonable interpretation of the word, in the form of clips 51-53 adapted to receive prongs from the external battery unit (Fig. 1, para 0048), or alternative embodiments in which a sliding receptacle space receives an external battery pack (Fig. 15)
	Regarding Claim 5, Feldmann teaches:
fastening means for releasably attaching the external battery unit (portions of clips in Fig. 1, or interface features in the embodiment shown in Fig. 15), including contact elements for electrically connecting the external battery unit to the rest of the power tool adapted to automatically establish an electric contact between the external battery unit and the rest of the power tool (Figs. 3 and 10)
	Regarding Claims 6, 16, and 19, Feldmann teaches:
wherein after attachment all battery units are adapted to provide electric energy to the electric motor for its operation (Fig. 10, para 0062)
	Regarding Claims 7, 17, and 20, Feldmann teaches:
wherein the battery voltages can be different or the same (para 0058)
	Regarding Claims 8-9 and 18, Feldmann teaches:
a chuck that grasps the working elements mechanically, wherein the rotational speed of the drill bit is geared to the chuck (para 0002, see Figs.)	
	While Feldmann appears to teach a mechanical gear interface between working component and motor, insofar as the claims might be read more narrowly to be referring to something not explicitly taught in Feldmann, the claims appear to refer only to conventional power tools features, well-known in the art, and seen in Applicant’s own prior work, such as EP 2712713, cited by Applicant in the IDS of 9/28/2020, and would therefore be additionally rejected under § 103 as obvious. 
	Regarding Claim 10, Feldmann teaches:
an electric power tool comprising an external housing with an electric motor 20 in the housing and a working element protruding from the housing wherein the motor can impose a rotational working movement to the working element (para 0043, Fig. 2)
two or more battery units 30/40, one being an internal battery unit fixedly located inside the external housing and connected to the rest of the tool, and one being releasably attachable and electrically connectable to the rest of the power tool (Fig. 2, paras 0043-0050)
a further separately provided voltage converter unit 44 for releasably attaching to the rest of the electric power tool and being adapted to be connected to a mains power supply and to convert a mains voltage to a voltage of the internal battery unit (Figs. 1 and 5, para 0049)
Regarding Claim 11, Feldmann teaches:wherein after attachment of the charger 44 the internal batteries can be recharged (para 0049, Fig. 5)
	Regarding Claims 14 and 15, Feldmann teaches:
“switching devices” within the broadest reasonable interpretation of the phrase that automatically switch the electrical circuits depending on which components are attached or detached (see Figs. 5-10, etc.) that are controlled mechanically 
wherein the voltage converter unit and the external battery unit comprise respective mechanic elements, such as prongs, or interface features, for controlling the switching devices that establish the respective circuits upon insertion of at least a part of the external battery unit or voltage converter unit into a receptacle of the external housing

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Feldmann (US 2005/0280393 to Feldmann) in view of Hanawa (US 2019/0259985 to Hanawa et al.).
	Regarding Claims 12 and 13, Feldmann does not explicitly teach:
the charger is adapted to provide electric energy to the electric motor directly
wherein the voltage converter unit is adapted to exclusively provide electric energy to the motor and the battery does not provide engergy
	Running a rechargeable device directly from mains power was a well-known design feature in electric devices and would have been obvious to one of ordinary skill in the art so that an uncharged tool could still be used at full power when needed. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Hanawa, for example, from the same field of invention, teaches a circuit wherein a power outlet provides power to the motor when available, and a battery provides power when charged and when the outlet plug is not plugged in (paras 0190-0191, Figs. 5-6). It would have been obvious to one of ordinary skill in the art to provide a circuit switching configuration to run the power tool of Feldmann off AC outlet power when plugged in without discharging the battery in order to preserve battery life when corded power was available. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723